Name: Decision 2004/434/EC of 29 April 2004 adapting Decision 2003/324/EC as regards a derogation from the intra-species recycling ban for fur animals under Regulation (EC) No 1774/2002 of the European Parliament and of the Council by reason of the accession of Estonia
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  health;  processed agricultural produce;  European Union law;  natural environment;  European construction;  Europe;  agricultural activity
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 154/54 COMMISSION DECISION of 29 April 2004 adapting Decision 2003/324/EC as regards a derogation from the intra-species recycling ban for fur animals under Regulation (EC) No 1774/2002 of the European Parliament and of the Council by reason of the accession of Estonia (notified under document number C(2004) 1632) (Text with EEA relevance) (2004/434/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and/in particular Article 57(1) thereof, Whereas: (1) For certain acts which remain valid beyond 1 May 2004 and require adaptation by reason of accession, the necessary adaptations were not provided for in the 2003 Act of Accession, or were provided for but need further adaptations. All these adaptations need to be adopted before accession so as to be applicable as from accession. (2) Pursuant to Article 57(2) of the Act of Accession, such adaptations are to be adopted by the Commission in all cases where the Commission adopted the original act. (3) Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1) provides for a prohibition on the feeding of animals with processed animal protein derived from animals of the same species. That Regulation also provides that derogations may be granted in relation to fur animals. (4) Commission Decision 2003/324/EC (2) lists the Member States authorised to make use of that derogation, the species which may be fed with processed animal protein derived from animals of the same species, and the rules under which the feeding may take place. (5) Estonia has submitted a request for a derogation on the intra-species recycling ban for fur animals and has submitted satisfactory information on the safety measures under which the feeding may take place. (6) Decision 2003/324/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/324/EC is amended as follows: (1) In Article 1, the introductory phrase is replaced by the following: Pursuant to Article 22(2) of Regulation (EC) No 1774/2002, a derogation is granted to Estonia and Finland with regard to the feeding of the following fur animals with processed animal protein derived from the bodies or parts of bodies of animals of the same species: (2) Article 5 is replaced by the following: Article 5 Estonia and Finland shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. (3) Article 7 is replaced by the following: Article 7 This Decision is addressed to the Republic of Estonia and the Republic of Finland. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 808/2003 (OJ L 117, 13.5.2003, p. 1). (2) OJ L 117, 13.05.2003, p. 37.